

115 HR 328 IH: Incentives for our Nation’s Veterans in Energy Sustainability Technologies
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 328IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Ms. Lee introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide the work opportunity tax credit with respect
			 to the hiring of veterans in the field of renewable energy.
	
 1.Short titleThis Act may be cited as the Incentives for our Nation’s Veterans in Energy Sustainability Technologies or as the INVEST Act. 2.Work opportunity tax credit for veterans hired in the field of renewable energy (a)In generalSection 51(d)(14) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(14)Certain veterans hired in the field of renewable energy
 (A)In generalFor purposes of this subpart, an individual shall be treated a member of a targeted group if such individual is a specified veteran, but qualified wages with respect to such individual shall include only wages attributable to services rendered in a field of renewable energy.
 (B)Specified veteranFor purposes of this paragraph, the term specified veteran means any veteran (as defined in paragraph (3)) who is certified by the designated local agency as—
 (i)having received a credential or certification from the Department of Defense of military occupational specialty or skill in a field of renewable energy or with respect to advanced manufacturing, machinist or welding, or engineering,
 (ii)having completed a vocational degree in a field of renewable energy during the 1-year period ending on the hiring date, or
 (iii)having completed a LEED certification with the United States Green Building Council. (C)Renewable energyFor purposes of this paragraph, renewable energy means resources that rely on fuel sources that restore themselves over short periods of time and do not diminish, including the sun, wind, moving water, organic plant and waste material, and the earth’s heat..
			(b)Treatment of possessions
				(1)Payments to possessions
 (A)Mirror code possessionsThe Secretary of the Treasury shall pay to each possession of the United States with a mirror code tax system amounts equal to the loss to that possession by reason of the amendment made by this section. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession of the United States.
 (B)Other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system the amount estimated by the Secretary of the Treasury as being equal to the loss to that possession that would have occurred by reason of the amendment made by this section if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply with respect to any possession of the United States unless such possession establishes to the satisfaction of the Secretary that the possession has implemented (or, at the discretion of the Secretary, will implement) an income tax benefit which is substantially equivalent to the income tax credit in effect after the amendments made by this section.
 (2)Coordination with credit allowed against united states income taxesThe credit allowed against United States income taxes for any taxable year under the amendment made by this section to section 51 of the Internal Revenue Code of 1986 to any person with respect to any qualified veteran shall be reduced by the amount of any credit (or other tax benefit described in paragraph (1)(B)) allowed to such person against income taxes imposed by the possession of the United States by reason of this subsection with respect to such qualified veteran for such taxable year.
				(3)Definitions and special rules
 (A)Possession of the united statesFor purposes of this subsection, the term possession of the United States includes American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands.
 (B)Mirror code tax systemFor purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States.
 (C)Treatment of paymentsFor purposes of section 1324(b)(2) of title 31, United States Code, the payments under this subsection shall be treated in the same manner as a refund due from credit provisions described in such section.
 (c)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2016.
			